Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 108128368, filed 08/08/2019.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/16/2020 and 09/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device” in claims 2 and 14, and “at least one component” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “input device” in paragraph [0063], and “at least one component” in paragraph [0044].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
“A semantic map orientation device, comprising:
an image capturing device;
a memory, storing map information, wherein the map information defines at least one zone in a space; and
a processor, coupled to the image capturing device and the memory, wherein the processor captures a semantic attribute list, 
the semantic attribute list comprises a plurality of object combinations and a plurality of spatial keywords, and the spatial keywords correspond to the object combinations respectively, and 
the processor is configured to:
access the map information;
control the image capturing device to capture image information corresponding to one of the at least one zone;
determine whether a plurality of objects captured in the image information matches one of the object combinations in the semantic attribute list; and
if the objects captured in the image information match the object combination, classify the zone into the spatial keyword corresponding to the object combination to update the map information.”
These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a semantic map orientation device, comprising: an image capturing device; a memory, storing map information, wherein the map information defines at least one zone in a space; and a processor, coupled to the image capturing device and the memory, wherein the processor captures a semantic attribute list, the processor is configured to: access the map information; control the image capturing device to capture image information corresponding to one of the at least one zone”. That is, other than reciting “a semantic map orientation device, comprising: an image capturing device; a memory, storing map information, wherein the map information defines at least one zone in a space; and a processor, coupled to the image capturing device and the memory, wherein the processor captures a semantic attribute list, the processor is configured to: access the map information; control the image capturing device to capture image information corresponding to one of the at least one zone”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, create a semantic attribute list of objects and keywords, determine if an object matches the listed keyword, and classify the zone into the keyword corresponding to the object combination if the objects match the keywords.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a semantic map orientation device, comprising: an image capturing device; a memory, storing map information, wherein the map information defines at least one zone in a space; and a processor, coupled to the image capturing device and the memory, wherein the processor captures a semantic attribute list, the processor is configured to: access the map information; control the image capturing device to capture image information corresponding to one of the at least one zone”. The “a semantic map orientation device, comprising: an image capturing device; a memory, storing map information, wherein the map information defines at least one zone in a space; and a processor, coupled to the image capturing device and the memory, wherein the processor captures a semantic attribute list, the processor is configured to” is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The “access the map information” is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The “control the image capturing device to capture image information corresponding to one of the at least one zone” is recited at a high level of generality and amounts to mere pre-solution activity as an insignificant application, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “a semantic map orientation device, comprising: an image capturing device; a memory, storing map information, wherein the map information defines at least one zone in a space; and a processor, coupled to the image capturing device and the memory, wherein the processor captures a semantic attribute list, the processor is configured to” is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of “access the map information” is mere data gathering and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). The “control the image capturing device to capture image information corresponding to one of the at least one zone” is recited at a high level of generality and amounts to mere pre-solution activity as an insignificant application, and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claims 2 and 3 recite limitations that are no more than the abstract idea recited in claim 1. These claims recite an input device, processor, and microphone at a high level of generality to generically link the use of the abstract idea in a technological environment. These claims recite receiving steps, and the processor performing a step, and that the instruction is a voice command, which are all recited at a high level of generality and amount to mere data gathering, which is no more than insignificant extra-solution activity. Thus, these claims contain ineligible subject matter.
Claim 4 would recite limitations that would incorporate the abstract idea into a practical application, if it were not based on a contingent limitation. Claim 4 recites “wherein the operation performed by the processor is controlling the mobile device to move to the at least one zone in the space”, which is dependent on claim 2 which recites “if the instruction corresponds to one of the spatial keywords, the processor performs an operation on the at least one zone corresponding to the spatial keyword.” Due to the performance of the operation not always occurring, the operation of claim 4 is also not always occurring. Thus, claim 4 recites a mobile device and processor, which generically link the use of the abstract idea to a particular technological environment, and the operation step is not given weight. Thus, claim 4 contains eligible subject matter.
Claims 5 and 6 recite limitations that are no more than the abstract idea recited in claim 1. These claims recite determining steps, identification steps, and calculation steps, which can all reasonably be performed in the human mind. These claims recite the processor, computer vision algorithm, and executing a coordinate transformation program at high level of generality to generically link the use of the abstract idea in a technological environment. Thus, these claims contain ineligible subject matter.
Claim 7 recites limitations that are no more than the abstract idea recited in claim 1. This claims recites components of a robot, image capturing device, memory, and processor at high level of generality to generically link the use of the abstract idea in a technological environment. Thus, this claim contains ineligible subject matter.

Claim 8 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
“A semantic map orientation method, performed by a processor, wherein the semantic map orientation method comprises:
accessing map information, wherein the map information defines at least one zone in a space;
controlling an image capturing device to capture image information corresponding to one of the at least one zone;
determining whether a plurality of objects captured in the image information matches one of a plurality of object combinations in a semantic attribute list, wherein the semantic attribute list comprises the object combinations and a plurality of spatial keywords, and the spatial keywords correspond to the object combinations respectively; and
if the objects captured in the image information match the object combination, classifying the zone into the spatial keyword corresponding to the object combination to update the map information.”
These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “performed by a processor: accessing map information, wherein the map information defines at least one zone in a space; controlling an image capturing device to capture image information corresponding to one of the at least one zone”. That is, other than reciting “performed by a processor: accessing map information, wherein the map information defines at least one zone in a space; controlling an image capturing device to capture image information corresponding to one of the at least one zone”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, create a semantic attribute list of objects and keywords, determine if an object matches the listed keyword, and classify the zone into the keyword corresponding to the object combination if the objects match the keywords.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “performed by a processor: accessing map information, wherein the map information defines at least one zone in a space; controlling an image capturing device to capture image information corresponding to one of the at least one zone”. The “performed by a processor” is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The “accessing map information, wherein the map information defines at least one zone in a space” is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The “controlling an image capturing device to capture image information corresponding to one of the at least one zone” is recited at a high level of generality and amounts to mere pre-solution activity as an insignificant application, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “performed by a processor” is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of “accessing map information, wherein the map information defines at least one zone in a space” is mere data gathering and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). The “controlling an image capturing device to capture image information corresponding to one of the at least one zone” is recited at a high level of generality and amounts to mere pre-solution activity as an insignificant application, and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 9 would recite limitations that would incorporate the abstract idea into a practical application, if it did not contain a contingent limitation. Claim 9 recites “if the instruction corresponds to one of the spatial keywords, controlling a mobile device to move to the at least one zone corresponding to the spatial keyword in the space.” Since the instruction might not always correspond to the spatial keyword, the performance of the moving operation not always occurring. Thus, claim 9 recites a determining step which can be performed in the human mind, an input device at a high level of generality to generically link the use of the abstract idea to a particular technological environment, a receiving step which is mere data gathering and is no more than insignificant extra-solution activity, and the control step is not given weight. Thus, claim 9 contains eligible subject matter.
Claim 10 recites limitations that are no more than the abstract idea recited in claim 8. This claims recites the instruction is a voice command at a high level of generality and amounts to mere data gathering, which is no more than insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.
Claim 11 recites limitations that are no more than the abstract idea recited in claim 8. This claims recites a determining step which can reasonably be performed in the human mind. Thus, this claim contains ineligible subject matter.
Claim 12 recites limitations that are no more than the abstract idea recited in claim 8. This claim recites an identifying step, calculating step, and determining step which can all reasonably be performed in the human mind. The claim recites a computer vision algorithm, and executing a coordinate transformation program at a high level of generality to generically link the use of the abstract idea in a technological environment. Thus, this claim contains ineligible subject matter.
Claim 13 recites limitations that are no more than the abstract idea recited in claim 8. This claims recites components of a robot, image capturing device, and processor at high level of generality to generically link the use of the abstract idea in a technological environment. Thus, this claim contains ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witt et al. (US 2019/0188473 A1, hereinafter referred to as Witt).
Regarding claim 1, Witt teaches: A semantic map orientation device ([0028], robot configured to perform place recognition and localization), comprising:
an image capturing device ([0028], the robot includes a camera);
a memory, storing map information, wherein the map information defines at least one zone in a space ([0096], the system and methods are stored in a memory device; [0048], system includes a mapping hierarchy which is stored in a database; [0044], the mapping hierarchy determines semantic zones); and
a processor, coupled to the image capturing device and the memory ([0096], the system includes a processor that is coupled to the memory; [0036], the robot processes the image; [0100], the processor receives data from devices it’s coupled to (i.e. image capturing device)),
wherein the processor captures a semantic attribute list ([0096], the system includes a processor; [0029], Fig. 1B depicts an example mapping hierarchy that specifies semantic zones and characteristics of the semantic zones),
the semantic attribute list comprises a plurality of object combinations and a plurality of spatial keywords, and the spatial keywords correspond to the object combinations respectively (Fig. 1B, shows spatial keywords such as kitchen, bedroom, bathroom, and bedroom; shows object combinations such as stove-sink-fridge, bed-dresser-plant, toilet-sink-tub, and bed-dresser-desk/chair; the spatial keywords correspond to the object combinations respectively; see [0059]), and 
the processor is configured to ([0096], the system includes a processor):
access the map information ([0048], system includes a mapping hierarchy which is stored in a database);
control the image capturing device to capture image information corresponding to one of the at least one zone ([0036], the robot may obtain a first image of a portion of the property while located at position A);
determine whether a plurality of objects captured in the image information matches one of the object combinations in the semantic attribute list ([0037], the robot can determine the semantic zone type based on the objects identified from the image obtained from position A; if the robot determines the image depicts a bed, then the robot determines it is in a bedroom semantic zone; [0043], the image could also contain a plant and a dresser, which would allow the robot to determine it is in the first bedroom zone rather than the second bedroom zone; see also [0044]); and
if the objects captured in the image information match the object combination, classify the zone into the spatial keyword corresponding to the object combination to update the map information ([0044], the image containing a plant and a dresser along with a bed would allow the robot to determine it is in the first bedroom zone; [0045], the robot labels its current location as associated with the first bedroom zone; [0054], the robot can obtain new mapping sensor data and provide that new data to the map generation engine; [0055], the localization generates and updates the mapping hierarchy based on the mapping data).

Regarding claim 6, Witt further teaches: The semantic map orientation device according to claim 1, wherein the processor is further configured to: identify, according to a computer vision algorithm, the objects captured in the image information ([0096], the system includes a processor; [0037], the robot can determine the semantic zone type based on the objects identified from the image obtained from position A; if the robot determines the image depicts a bed, then the robot determines it is in a bedroom semantic zone; [0043], the image could also contain a plant and a dresser, which would allow the robot to determine it is in the first bedroom zone rather than the second bedroom zone; see also [0044]; [0061], the object identification can be performed using deep convolutional neural networks (i.e. computer vision) applied to image data);
execute a coordinate transformation program according to a connection relationship or a rotation angle of the image capturing device relative to a plurality of reference points ([0033], each semantic zone may be represented by coordinates indicating a center of the semantic zone; [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the information may indicate the direction and angle from which the measurement was taken (i.e. rotation angle of the image); the measurements can be used to generate a 2D or 3d mapping of the property; [0053], the data includes where surfaces are located within the property);
calculate, according to the coordinate transformation program, a coordinate of each of the objects in the at least one zone ([0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the measurements can be used to generate a 2D or 3d mapping of the property; [0058], the image data is used to label objects within the mapping; each object labelled in the mapping may also be associated with a location of the object within the property); and
determine, according to the coordinates, whether the objects captured in the image information are located in one of the at least one zone ([0033], each semantic zone may be represented by coordinates indicating a center of the semantic zone; [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the measurements can be used to generate a 2D or 3d mapping of the property; [0053], the data includes where surfaces are located within the property; [0058], the image data is used to label objects within the mapping; each object labelled in the mapping may also be associated with a location of the object within the property; [0088], based on the image data, the robot can identify one or more objects, where the one or more objects are located within the portion of the property captured by the robot while located at the particular location within the property).

Regarding claim 7, Witt further teaches: The semantic map orientation device according to claim 6, wherein the reference points are at least one component of a robot ([0033], each semantic zone may be represented by coordinates indicating a center of the semantic zone; [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the information may indicate the direction and angle from which the measurement was taken (i.e. rotation angle of the image); the measurements can be used to generate a 2D or 3d mapping of the property; [0088], based on the image data, the robot can identify one or more objects, where the one or more objects are located within the portion of the property captured by the robot while located at the particular location within the property), and 
the robot is configured to carry the image capturing device, the memory, and the processor ([0028], the robot includes a camera; [0096], the system and methods are stored in a memory device; [0096], the system includes a processor that is coupled to the memory; [0036], the robot processes the image (using the processor, memory and camera)).

Regarding claim 8, Witt teaches: A semantic map orientation method, performed by a processor, wherein the semantic map orientation method comprises ([0028], robot system and method configured to perform place recognition and localization:
accessing map information, wherein the map information defines at least one zone in a space ([0096], the system and methods are stored in a memory device; [0048], system includes a mapping hierarchy which is stored in a database; [0044], the mapping hierarchy determines semantic zones);
controlling an image capturing device to capture image information corresponding to one of the at least one zone ([0096], the system includes a processor that is coupled to the memory; [0036], the robot processes the image; [0100], the processor receives data from devices it’s coupled to (i.e. image capturing device); [0036], the robot may obtain a first image of a portion of the property while located at position A);
determining whether a plurality of objects captured in the image information matches one of a plurality of object combinations in a semantic attribute list ([0037], the robot can determine the semantic zone type based on the objects identified from the image obtained from position A; if the robot determines the image depicts a bed, then the robot determines it is in a bedroom semantic zone; [0043], the image could also contain a plant and a dresser, which would allow the robot to determine it is in the first bedroom zone rather than the second bedroom zone; see also [0044]),
wherein the semantic attribute list comprises the object combinations and a plurality of spatial keywords, and the spatial keywords correspond to the object combinations respectively (Fig. 1B, shows spatial keywords such as kitchen, bedroom, bathroom, and bedroom; shows object combinations such as stove-sink-fridge, bed-dresser-plant, toilet-sink-tub, and bed-dresser-desk/chair; the spatial keywords correspond to the object combinations respectively; see [0059]); and
if the objects captured in the image information match the object combination, classifying the zone into the spatial keyword corresponding to the object combination to update the map information ([0044], the image containing a plant and a dresser along with a bed would allow the robot to determine it is in the first bedroom zone; [0045], the robot labels its current location as associated with the first bedroom zone; [0054], the robot can obtain new mapping sensor data and provide that new data to the map generation engine; [0055], the localization generates and updates the mapping hierarchy based on the mapping data).

Regarding claim 12, Witt further teaches: The semantic map orientation method according to claim 8, further comprising: identifying, according to a computer vision algorithm, the objects captured in the image information ([0096], the system includes a processor; [0037], the robot can determine the semantic zone type based on the objects identified from the image obtained from position A; if the robot determines the image depicts a bed, then the robot determines it is in a bedroom semantic zone; [0043], the image could also contain a plant and a dresser, which would allow the robot to determine it is in the first bedroom zone rather than the second bedroom zone; see also [0044]; [0061], the object identification can be performed using deep convolutional neural networks (i.e. computer vision) applied to image data);
executing a coordinate transformation program according to a connection relationship or a rotation angle of the image capturing device relative to a plurality of reference points ([0033], each semantic zone may be represented by coordinates indicating a center of the semantic zone; [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the information may indicate the direction and angle from which the measurement was taken (i.e. rotation angle of the image); the measurements can be used to generate a 2D or 3d mapping of the property; [0053], the data includes where surfaces are located within the property);
calculating, according to the coordinate transformation program, a coordinate of each of the objects in the at least one zone ([0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the measurements can be used to generate a 2D or 3d mapping of the property; [0058], the image data is used to label objects within the mapping; each object labelled in the mapping may also be associated with a location of the object within the property); and
determining, according to the coordinates, whether the objects captured in the image information are located in one of the at least one zone ([0033], each semantic zone may be represented by coordinates indicating a center of the semantic zone; [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the measurements can be used to generate a 2D or 3d mapping of the property; [0053], the data includes where surfaces are located within the property; [0058], the image data is used to label objects within the mapping; each object labelled in the mapping may also be associated with a location of the object within the property; [0088], based on the image data, the robot can identify one or more objects, where the one or more objects are located within the portion of the property captured by the robot while located at the particular location within the property).

Regarding claim 13, Witt further teaches: The semantic map orientation method according to claim 12, wherein the reference points are at least one component of a robot ([0033], each semantic zone may be represented by coordinates indicating a center of the semantic zone; [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the information may indicate the direction and angle from which the measurement was taken (i.e. rotation angle of the image); the measurements can be used to generate a 2D or 3d mapping of the property; [0088], based on the image data, the robot can identify one or more objects, where the one or more objects are located within the portion of the property captured by the robot while located at the particular location within the property), and 
the robot is configured to carry the image capturing device and the processor ([0028], the robot includes a camera; [0096], the system and methods are stored in a memory device; [0096], the system includes a processor that is coupled to the memory; [0036], the robot processes the image (using the processor, memory and camera)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 9-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US 2019/0188473 A1, referred to as Witt), and further in view of Park et al. (US 2019/0202062 A1, hereinafter referred to as Park).
Regarding claim 14, Witt teaches: A robot, having a semantic map orientation function, wherein the robot comprises ([0028], robot configured to perform place recognition and localization):
an image capturing device ([0028], the robot includes a camera);
a mobile device ([0028], robot configured to perform place recognition and localization);
a memory, storing map information, wherein the map information defines at least one zone in a space ([0096], the system and methods are stored in a memory device; [0048], system includes a mapping hierarchy which is stored in a database; [0044], the mapping hierarchy determines semantic zones); and
a processor, coupled to the image capturing device, the mobile device, the input device, and the memory ([0096], the system includes a processor that is coupled to the memory; [0036], the robot processes the image; [0100], the processor receives data from devices it’s coupled to (i.e. image capturing device)), 
wherein the processor captures a semantic attribute list ([0096], the system includes a processor; [0029], Fig. 1B depicts an example mapping hierarchy that specifies semantic zones and characteristics of the semantic zones), 
the semantic attribute list comprises a plurality of object combinations and a plurality of spatial keywords, and the spatial keywords correspond to the object combinations respectively (Fig. 1B, shows spatial keywords such as kitchen, bedroom, bathroom, and bedroom; shows object combinations such as stove-sink-fridge, bed-dresser-plant, toilet-sink-tub, and bed-dresser-desk/chair; the spatial keywords correspond to the object combinations respectively; see [0059]), and 
the processor is configured to ([0096], the system includes a processor):
access the map information ([0048], system includes a mapping hierarchy which is stored in a database);
control the image capturing device to capture image information corresponding to one of the at least one zone ([0036], the robot may obtain a first image of a portion of the property while located at position A);
determine whether a plurality of objects captured in the image information matches one of the object combinations in the semantic attribute list ([0037], the robot can determine the semantic zone type based on the objects identified from the image obtained from position A; if the robot determines the image depicts a bed, then the robot determines it is in a bedroom semantic zone; [0043], the image could also contain a plant and a dresser, which would allow the robot to determine it is in the first bedroom zone rather than the second bedroom zone; see also [0044]);
if the objects captured in the image information match the object combination, classify the zone into the spatial keyword corresponding to the object combination to update the map information ([0044], the image containing a plant and a dresser along with a bed would allow the robot to determine it is in the first bedroom zone; [0045], the robot labels its current location as associated with the first bedroom zone; [0054], the robot can obtain new mapping sensor data and provide that new data to the map generation engine; [0055], the localization generates and updates the mapping hierarchy based on the mapping data).
However, Witt does not explicitly teach: an input device, configured to receive an instruction; determine whether the instruction received by the input device corresponds to one of the spatial keywords; and when the instruction corresponds to one of the spatial keywords, control the mobile device to move to the at least one zone corresponding to the spatial keyword.
Park teaches: an input device, configured to receive an instruction ([0011], the robot includes a user interface; [0014], the user interface includes a microphone to receive a user voice command);
determine whether the instruction received by the input device corresponds to one of the spatial keywords ([0014], based on a user voice command being received through the microphone, the robot performs an operation corresponding to the user voice command using the map data with which the semantic information is mapped; [0115], when the user utters “Clean the front of the refrigerator”, the processor may transmit coordinate information corresponding to the front of the refrigerator to the robot using map data with which the semantic information is mapped); and
when the instruction corresponds to one of the spatial keywords, control the mobile device to move to the at least one zone corresponding to the spatial keyword ([0115], when the user utters “Clean the front of the refrigerator”, the processor may transmit coordinate information corresponding to the front of the refrigerator to the robot using map data with which the semantic information is mapped; [0114], when the user utters “Come to the front of the TV”, the robot may be controlled to move to the front of the TV by using the map data and semantic information mapped thereon).
Witt and Park are analogous art to the claimed invention since they are from the similar field of semantic mapping and robot controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Witt with the voice control and robot movement of Park to create a robot system and method that includes an input device to receive a voice command corresponding to a spatial keyword, and controlling the robot to move to a zone corresponding to the spatial keyword.
The motivation for modification would have been to create a robot system and method that includes an input device to receive a voice command corresponding to a spatial keyword, and controlling the robot to move to a zone corresponding to the spatial keyword in order to have a robot that can map its location according to its detected surroundings and follow user instructions, thus improving the effectiveness of the robot and the user experience.

Regarding claim 15, Witt-Park further teach: The robot according to claim 14, wherein the processor is further configured to: identify, according to a computer vision algorithm, the objects captured in the image information (Witt, [0096], the system includes a processor; [0037], the robot can determine the semantic zone type based on the objects identified from the image obtained from position A; if the robot determines the image depicts a bed, then the robot determines it is in a bedroom semantic zone; [0043], the image could also contain a plant and a dresser, which would allow the robot to determine it is in the first bedroom zone rather than the second bedroom zone; see also [0044]; [0061], the object identification can be performed using deep convolutional neural networks (i.e. computer vision) applied to image data);
execute a coordinate transformation program according to a connection relationship or a rotation angle of the image capturing device relative to a plurality of reference points (Witt, [0033], each semantic zone may be represented by coordinates indicating a center of the semantic zone; [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the information may indicate the direction and angle from which the measurement was taken (i.e. rotation angle of the image); the measurements can be used to generate a 2D or 3d mapping of the property; [0053], the data includes where surfaces are located within the property);
calculate, according to the coordinate transformation program, a coordinate of each of the objects in the at least one zone (Witt, [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the measurements can be used to generate a 2D or 3d mapping of the property; [0058], the image data is used to label objects within the mapping; each object labelled in the mapping may also be associated with a location of the object within the property); and
determine, according to the coordinates, whether the objects captured in the image information are located in one of the at least one zone (Witt, [0033], each semantic zone may be represented by coordinates indicating a center of the semantic zone; [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the measurements can be used to generate a 2D or 3d mapping of the property; [0053], the data includes where surfaces are located within the property; [0058], the image data is used to label objects within the mapping; each object labelled in the mapping may also be associated with a location of the object within the property; [0088], based on the image data, the robot can identify one or more objects, where the one or more objects are located within the portion of the property captured by the robot while located at the particular location within the property).

Regarding claim 16, Witt-Park further teach: The robot according to claim 15, wherein the robot further comprises: at least one component, configured to carry the image capturing device, the input device, the memory, and the processor, and the at least one component is coupled to the mobile device, wherein the reference points comprise the at least one component and the mobile device (Witt, [0033], each semantic zone may be represented by coordinates indicating a center of the semantic zone; [0052], each measurement may indicate a location from which the measurement was taken by the robot, such as coordinates, latitude, longitude; the information may indicate the direction and angle from which the measurement was taken (i.e. rotation angle of the image); the measurements can be used to generate a 2D or 3d mapping of the property; [0088], based on the image data, the robot can identify one or more objects, where the one or more objects are located within the portion of the property captured by the robot while located at the particular location within the property; [0028], the robot includes a camera; [0096], the system and methods are stored in a memory device; [0096], the system includes a processor that is coupled to the memory; [0036], the robot processes the image (using the processor, memory and camera)).

Regarding claim 2, Witt further teaches: The semantic map orientation device according to claim 1. However, Witt does not explicitly teach: further comprising: an input device, coupled to the processor, wherein the input device is configured to receive an instruction and determine whether the instruction corresponds to one of the spatial keywords, and if the instruction corresponds to one of the spatial keywords, the processor performs an operation on the at least one zone corresponding to the spatial keyword.
Park teaches: further comprising: an input device, coupled to the processor, wherein the input device is configured to receive an instruction and determine whether the instruction corresponds to one of the spatial keywords, and if the instruction corresponds to one of the spatial keywords, the processor performs an operation on the at least one zone corresponding to the spatial keyword ([0011], the robot includes a user interface; [0014], the user interface includes a microphone to receive a user voice command; [0014], based on a user voice command being received through the microphone, the robot performs an operation corresponding to the user voice command using the map data with which the semantic information is mapped; [0115], when the user utters “Clean the front of the refrigerator”, the processor may transmit coordinate information corresponding to the front of the refrigerator to the robot using map data with which the semantic information is mapped; [0114], when the user utters “Come to the front of the TV”, the robot may be controlled to move to the front of the TV by using the map data and semantic information mapped thereon).
Witt and Park are analogous art to the claimed invention since they are from the similar field of semantic mapping and robot controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Witt with the voice control and robot movement of Park to create a robot system and method that includes an input device to receive a voice command corresponding to a spatial keyword, and controlling the robot to move to a zone corresponding to the spatial keyword.
The motivation for modification would have been to create a robot system and method that includes an input device to receive a voice command corresponding to a spatial keyword, and controlling the robot to move to a zone corresponding to the spatial keyword in order to have a robot that can map its location according to its detected surroundings and follow user instructions, thus improving the effectiveness of the robot and the user experience.

Regarding claim 3, Witt-Park further teach: The semantic map orientation device according to claim 2, wherein the input device comprises a microphone, and the instruction is a voice command (Park, [0011], the robot includes a user interface; [0014], the user interface includes a microphone to receive a user voice command; [0014], based on a user voice command being received through the microphone, the robot performs an operation corresponding to the user voice command using the map data with which the semantic information is mapped).

Regarding claim 4, Witt-Park further teach: The semantic map orientation device according to claim 2, further comprising: a mobile device, coupled to the processor, wherein the operation performed by the processor is controlling the mobile device to move to the at least one zone in the space (Park, [0014], based on a user voice command being received through the microphone, the robot performs an operation corresponding to the user voice command using the map data with which the semantic information is mapped; [0114], when the user utters “Come to the front of the TV”, the robot may be controlled to move to the front of the TV by using the map data and semantic information mapped thereon).

Regarding claim 9, Witt further teaches: The semantic map orientation method according to claim 8. However, Witt does not explicitly teach: further comprising: receiving an instruction by using an input device; determining whether the instruction corresponds to one of the spatial keywords; and if the instruction corresponds to one of the spatial keywords, controlling a mobile device to move to the at least one zone corresponding to the spatial keyword in the space.
Park teaches: further comprising: receiving an instruction by using an input device; determining whether the instruction corresponds to one of the spatial keywords; and if the instruction corresponds to one of the spatial keywords, controlling a mobile device to move to the at least one zone corresponding to the spatial keyword in the space ([0011], the robot includes a user interface; [0014], the user interface includes a microphone to receive a user voice command; [0014], based on a user voice command being received through the microphone, the robot performs an operation corresponding to the user voice command using the map data with which the semantic information is mapped; [0115], when the user utters “Clean the front of the refrigerator”, the processor may transmit coordinate information corresponding to the front of the refrigerator to the robot using map data with which the semantic information is mapped; [0114], when the user utters “Come to the front of the TV”, the robot may be controlled to move to the front of the TV by using the map data and semantic information mapped thereon).
Witt and Park are analogous art to the claimed invention since they are from the similar field of semantic mapping and robot controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Witt with the voice control and robot movement of Park to create a robot system and method that includes an input device to receive a voice command corresponding to a spatial keyword, and controlling the robot to move to a zone corresponding to the spatial keyword.
The motivation for modification would have been to create a robot system and method that includes an input device to receive a voice command corresponding to a spatial keyword, and controlling the robot to move to a zone corresponding to the spatial keyword in order to have a robot that can map its location according to its detected surroundings and follow user instructions, thus improving the effectiveness of the robot and the user experience.

Regarding claim 10, Witt further teaches: The semantic map orientation method according to claim 8. However, Witt does not explicitly teach: wherein the instruction is a voice command. Witt does teach generic speech inputs for interacting with a robot ([0095]).
Park teaches: wherein the instruction is a voice command ([0011], the robot includes a user interface; [0014], the user interface includes a microphone to receive a user voice command; [0014], based on a user voice command being received through the microphone, the robot performs an operation corresponding to the user voice command using the map data with which the semantic information is mapped).
Witt and Park are analogous art to the claimed invention since they are from the similar field of semantic mapping and robot controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Witt with the voice control and robot movement of Park to create a robot system and method that includes an input device to receive a voice command corresponding to a spatial keyword, and controlling the robot to move to a zone corresponding to the spatial keyword.
The motivation for modification would have been to create a robot system and method that includes an input device to receive a voice command corresponding to a spatial keyword, and controlling the robot to move to a zone corresponding to the spatial keyword in order to have a robot that can map its location according to its detected surroundings and follow user instructions, thus improving the effectiveness of the robot and the user experience.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US 2019/0188473 A1, referred to as Witt), and further in view of Rajkumar et al. (US 2019/0197396 A1, hereinafter referred to as Rajkumar).
Regarding claim 5, Witt further teaches: The semantic map orientation device according to claim 1, wherein the processor determines whether the objects captured in the image information match one of the object combinations ([0037], the robot can determine the semantic zone type based on the objects identified from the image obtained from position A; if the robot determines the image depicts a bed, then the robot determines it is in a bedroom semantic zone; [0043], the image could also contain a plant and a dresser, which would allow the robot to determine it is in the first bedroom zone rather than the second bedroom zone; see also [0044]).
However, Witt does not explicitly teach the determination is performed according to a Bayes classifier. 
Rajkumar teaches the determination is performed according to a Bayes classifier ([0262], the machine learning model may include various probabilistic classifiers, including Bayes classifiers). 
Witt and Rajkumar are analogous art to the claimed invention since they are from the similar field of location classification and mapping, and robot controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Witt with the Bayes classifier of Rajkumar to create a robot system and method wherein the processor determines whether the objects captured in the image information match one of the object combinations through the use of a Bayes classifier.
The motivation for modification would have been to create a robot system and method wherein the processor determines whether the objects captured in the image information match one of the object combinations through the use of a Bayes classifier in order to have a more efficient classification system that can handle large data sets without issue, thus improving overall system performance.

Regarding claim 11, Witt further teaches: The semantic map orientation method according to claim 8, wherein the determining whether the objects captured in the image information match one of the object combinations is performed ([0037], the robot can determine the semantic zone type based on the objects identified from the image obtained from position A; if the robot determines the image depicts a bed, then the robot determines it is in a bedroom semantic zone; [0043], the image could also contain a plant and a dresser, which would allow the robot to determine it is in the first bedroom zone rather than the second bedroom zone; see also [0044]).
However, Witt does not explicitly teach wherein the determining is performed according to a Bayes classifier.
Rajkumar teaches wherein the determining is performed according to a Bayes classifier ([0262], the machine learning model may include various probabilistic classifiers, including Bayes classifiers). 
Witt and Rajkumar are analogous art to the claimed invention since they are from the similar field of location classification and mapping, and robot controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Witt with the Bayes classifier of Rajkumar to create a robot system and method wherein the processor determines whether the objects captured in the image information match one of the object combinations through the use of a Bayes classifier.
The motivation for modification would have been to create a robot system and method wherein the processor determines whether the objects captured in the image information match one of the object combinations through the use of a Bayes classifier in order to have a more efficient classification system that can handle large data sets without issue, thus improving overall system performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664